Citation Nr: 1606906	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  13-31 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for benign prostatic hypertrophy, claimed as a prostate condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1964 to January 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The record does not indicate that a prostate disability was present during active service or for many years thereafter, and does not indicate that any current prostate disability, including benign prostatic hypertrophy, is causally related to active service.


CONCLUSION OF LAW

The criteria for service connection for benign prostatic hypertrophy have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014) ; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  VA provided adequate notice in a letter sent to the Veteran in November 2009.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records as well as private treatment records.  Also, VA afforded the Veteran a relevant examination and opinion in August 2010.  That opinion described the Veteran's prostate disability, reflected consideration of the relevant history, and provided an adequate rationale for the conclusions reached.  The Board finds it adequate for adjudication purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Next, with regard to whether the Veteran's diagnosed benign prostatic hypertrophy is directly related to active service, to include Agent Orange exposure, VA has not afforded the Veteran a medical opinion that addresses this issue.  The Board finds that VA does not have a duty to provide this opinion.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c) (4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims (Veterans Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As discussed below, there is no true indication that any incident occurred in service resulting in a prostate disability.  The Veteran has only made vague and general references that his disability is due to service.  There is no medical evidence that any current disability may be related to service, and the Veteran has not alluded to the existence of any such evidence.  Hence, a VA examination or opinion for the claimed prostate disability is not necessary.  See McLendon, 20 Vet. App. at 83.  Accordingly, VA has no duty to inform or to assist that has been unmet.

II.  Service Connection for Benign Prostatic Hypertrophy

In addition, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii) (2015).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2015).  The enumerated diseases which are deemed to be associated with herbicide exposure include prostate cancer.  Neither an enlarged prostate nor benign prostatic hypertrophy, however, are presumptively deemed to be associated with Agent Orange exposure. Id.  Indeed, VA has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted. See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012).

Despite the presumptive regulations, a veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation. See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  

VA afforded the Veteran an examination for his claim in August 2010.  At that time, the Veteran denied every receiving a diagnosis of prostate cancer.  Rather, he reported he had suffered from urinary frequency and nocturia since 1989 and had an increased or enlarged prostate gland only.  He also reported that his urinary tract symptoms had improved markedly since he was placed on Flomax.  A rectal examination revealed a smooth prostate surface that was nonpainful on palpation.  In the diagnosis section, the examiner commented that there was no nodularity to the prostate gland to suggest carcinoma, corroborating the Veteran's report of never being diagnosed with prostate cancer.  The examiner diagnosed the Veteran with benign prostatic hypertrophy.  

The findings of this examination are consistent with private treatment records from Dr. M.J.L., the urologist who treated the Veteran's benign prostatic hypertrophy over the course of the appeal.  These records show the Veteran has had benign prostatic hypertrophy as well as elevated prostate specific antigen (PSA) at various times during the appeal period.  In an April 2013 treatment note, Dr. M.J.L. noted that the Veteran still had symptoms of prostate blockage.  In January 2012, he underwent a transurethral resection of the prostate.  Subsequent records showed a continued diagnosis of benign prostatic hypertrophy with a drop in PSA back into a normal range.  None of these private treatment records suggest the Veteran has ever received a diagnosis of prostate cancer.  However, they do show that the Veteran clearly has benign prostatic hypertrophy, satisfying the first element of service connection.

The Veteran contends that he developed a prostate disability as a result of his exposure to herbicides in Vietnam.  In this case, the Board need not affirm that the Veteran had service in the Republic of Vietnam, which would warrant the presumption that he was exposed to Agent Orange.  Although there is a presumption in the law regarding service connection for prostate cancer for veterans who served in the Republic of Vietnam during the Vietnam era, there is no such diagnosis of record, and neither an enlarged prostate nor benign prostatic hypertrophy is among the conditions for which presumptive service connection is available under these regulations.  See 38 C.F.R. §§ 3.307, 3.309(e).  Therefore, service connection is not warranted on a presumed basis because the Veteran does not have any disability to which the presumption applies.  

As noted earlier, the Veteran could still establish connection on a direct basis if he shows that his prostate condition is a result of his active service, to include herbicide exposure.  See Combee.  In this case, the evidence fails to show an event or incident in service that resulted in benign prostatic hypertrophy.  There is no evidence of a relationship between the Veteran's current diagnosis and his military service.  Significantly, the Veteran's own statements reflect that he did not have prostate symptoms during his military service.  In his August 2010 VA examination, the Veteran indicated he first showed urinary tract symptoms of urinary frequency and nocturia in 1989, more than 20 years after he separated from active service.  The lack of any complaint of a prostate condition for more than two decades after service weighs against a finding that a prostate condition was present during service.

Additionally, the Board notes that there is no competent evidence of record that links the Veteran's benign prostatic hypertrophy to active duty.  In making this determination, the Board acknowledges the Veteran's claim and subsequent statements that implicitly contend his prostate condition is a result of his active service.  The Board finds these statements to be not competent evidence.

In this regard, the Board recognizes that it is contrary to the law to categorically reject non-expert diagnoses or nexus/causation opinions, based solely on the fact that the person offering the opinion is not an expert.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Whether non-expert (lay) diagnoses or nexus opinions are competent evidence depends on the on the question at issue and the particular facts of the case. 

In Jandreau, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer. Id. at n.4.  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question involving a diagnoses or nexus and whether such diagnoses or nexus opinions could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

In this case, the Veteran has not demonstrated that he is competent to causally connect his benign prostatic hypertrophy to his active service or exposure to herbicides.  Such a determination goes beyond mere observation, and it requires epidemiological training and knowledge and/or medical training and knowledge.  The Veteran has not demonstrated having such knowledge or training.  Therefore, the Board finds that the lay statements that purport to establish a nexus between the Veteran's benign prostatic hypertrophy and his active service to not be competent evidence.

In summary, the Board finds that the most probative evidence establishes that the Veteran does not currently have prostate cancer and that any current prostate disability, including benign prostatic hypertrophy and an enlarged prostate, was not present during his active service, for many years thereafter, and was not shown to be causally related to his active service.  Thus, the Board concludes that the preponderance of the evidence is against the claim of service connection for a prostate disability.  There is no reasonable doubt to be resolved in this matter.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for benign prostatic hypertrophy, claimed as a prostate condition, is denied. 





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


